Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of features in each of the independent claims was not found in the prior art. The prior art includes vector mapping logic for plural vectors that permute vector data in parallel and   the prior art includes data element(s) received from a streaming engine. 
The prior art also includes SIMD instruction including vector multiplication for   matrices. However the combination features in claim 1  was not found in the prior art including:   A method comprising: receiving, in a permute network, a plurality of data elements for a vector instruction from a streaming engine; permuting, usinq a first circuit, the plurality of data elements into a first vector based on a first mapping; in parallel with the permuting usinq the first circuit, permuting, usinq a second circuit, the plurality of data elements into a second vector based on a second mapping that is different from the first mappinq; and selectinq between the first vector and the second vector to provide to mapping, by the permute network, the plurality of data elements to vector locations for execution of the vector instruction by a vector functional unit in a vector data path of a processor.
The variation to the combination of features in claim 1 included in the other independent claim also was not found in the prior art. Claims that depend from one of the independent claims include a corresponding combination of features and are allowable for the same reason.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183